 



Exhibit 10(e).
Limited Waiver of Contract Provision
     WHEREAS, Huntington Preferred Capital Holdings, Inc. (“Holdings”) acquires
from time to time participation interests in loans originated by the The
Huntington National Bank (the “Bank”) and its affiliates under a Third Amended
and Restated Loan Participation Agreement between Holdings and the Bank dated
May 12, 2005 (the “Holdings Participation Agreement”); and
     WHEREAS, Huntington Preferred Capital, Inc. (the “Corporation”) acquires
from time to time participation interests in loans originated by the Bank and
its affiliates under a Third Amended and Restated Loan Subparticipation
Agreement between the Corporation and Holdings dated May 12, 2005, (the “HPCI
Subparticipation Agreement”), and an Second Amended Loan Participation Agreement
between the Corporation and the Bank dated May 12, 2005 (the “HPCI Participation
Agreement”); and
     WHEREAS, pursuant to the terms of the Holdings Participation Agreement, the
HPCI Subparticipation Agreement and the HPCI Participation Agreement
(collectively the “Agreements”), at the time of any transfer of a participation
interest, the transferor will assign to transferee transferee’s share of the
transferor’s right, title and interest in the loans including any associated
origination fees; and
     WHEREAS, pursuant to the terms of the Agreements, the Bank performs
servicing of the loans underlying the participations held by the transferees in
exchange for a loan servicing fee; and
     WHEREAS, the amount and terms of the loan servicing fee payable to the Bank
are determined from time to time by the mutual agreement of the Bank and the
Corporation in the case of participation interests transferred under the HPCI
Participation Agreement, and by the mutual agreement of the Bank and Holdings in
the case of participation interests transferred under each of the other
Agreements, and shall be subject to review and adjustment at any time.
     WHEREAS, the Corporation is the ultimate transferee of the participation
interests transferred under all of the Agreements; and
     WHEREAS, the Corporation has determined in connection with its recent
review of loan servicing fees that, in lieu of paying higher servicing fees to
the Bank with respect to commercial and commercial real estate loans, the
Corporation will continue to waive its right as transferee to receive any
origination fees associated with participation interests in commercial and
commercial real estate loans transferred on or after July 1, 2004, until such
time as loan servicing fees are reviewed in the year 2006.
     NOW, THEREFORE, the undersigned hereto agree as follows:

  1.   The Corporation, and Holdings each agree to waive their respective rights
as transferees under the Agreements to receive any origination fees associated
with participation interests in commercial and commercial real estate loans
transferred on or after July 1, 2004, until such time as this waiver is
terminated by the subsequent agreement of each of the Corporation, and Holdings.

 



--------------------------------------------------------------------------------



 



  2.   This waiver does not effect the transfer of origination fees with respect
to loan participation interests in loans other than commercial and commercial
real estate loans.

            Huntington Preferred Capital, Inc.    
By
  /s/ Donald R. Kimble    
 
       
Name:
  Donald R. Kimble    
Title:
  President    
Date:
  August 11, 2005    
 
        Huntington Preferred Capital Holdings, Inc    
By
  /s/ Michael S.Mayer    
Name:
  Michael S.Mayer    
Title:
  Vice President    
Date:
  August 11, 2005    

      

              Acknowledged by:   The Huntington National Bank  
 
  By   /s/ Edward J.Kane
 
  Name:   Edward J.Kane
 
  Title:   Senior Vice President
 
  Date:   August 11, 2005

 